UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files).Yes xNo ¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes¨No x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at July 30, 2010 Cleco Corporation Common Stock, $1.00 Par Value Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q This Combined Quarterly Report on Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Consolidated Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARY OF TERMS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 7 Cleco Power — Condensed Consolidated Financial Statements 16 Notes to the Unaudited Condensed Consolidated Financial Statements 23 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 64 ITEM 4 and 4T. Controls and Procedures 66 PART II Other Information ITEM 1. Legal Proceedings 67 ITEM 1A. Risk Factors 67 ITEM 4. Submission of Matters to a Vote of Security Holders 67 ITEM 5. Other Information 67 ITEM 6. Exhibits 69 Signatures 70 2 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC and its subsidiaries, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, which is 100% owned by Cajun and consists of Acadia Unit 2.Prior to February 23, 2010, Acadia was 50% owned by APH and 50% owned by Cajun and consisted of Acadia Unit 1 and Acadia Unit 2. Acadia Unit 1 Cleco Power’s 580-MW unit, combined cycle, natural gas-fired power plant located at the Acadia Power Station near Eunice, Louisiana Acadia Unit 2 Acadia’s 580-MW unit, combined cycle, natural gas-fired power plant located at the Acadia Power Station near Eunice, Louisiana Acadiana Load Pocket An area in south central Louisiana that has experienced transmission constraints caused by local load and lack of generation.Transmission within the Acadiana Load Pocket is owned by several entities, including Cleco Power. AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, for engineering, procurement, and construction of Madison Unit 3, as amended by Amendment No. 1 thereto effective March 9, 2007, Amendment No. 2 thereto dated as of July 2, 2008, Amendment No. 3 thereto dated as of July 22, 2009, and Amendment No. 4 thereto dated October 19, 2009. Amended Lignite Mining Agreement Amended and restated lignite mining agreement effective December 29, 2009 AMI Advanced Metering Infrastructure APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation Cajun Cajun Gas Energy L.L.C., 50% owned by APH and 50% owned by third parties.Prior to February 23, 2010, Cajun was 100% owned by third parties. CES Calpine Energy Services, L.P. CLE Intrastate CLE Intrastate Pipeline Company LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power Coughlin Coughlin Power Station, a combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana.On June 11, 2010, Evangeline Power Station was renamed Coughlin Power Station. DHLC Dolet Hills Lignite Company, LLC, a wholly owned subsidiary of SWEPCO Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC DOE United States Department of Energy Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States Louisiana, L.L.C., formerly Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, LLC Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana.On June 11, 2010, the power plant was renamed Coughlin Power Station. Evangeline 2010 Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and JPMVEC, which was entered into in February 2010. Evangeline Restructuring Agreement Purchase, Sale and Restructuring Agreement entered into on February 22, 2010, by Evangeline and JPMVEC. Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and BE Louisiana LLC (as successor to Williams Power Company, Inc.) which was set to expire in 2020 and was terminated in February 2010.In September 2008, BE Louisiana LLC was merged into JPMVEC. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles in the United States GO Zone Gulf Opportunity Zone Act of 2005 (Public Law 109-135) ICT Independent Coordinator of Transmission Interconnection Agreement One of two Interconnection Agreement and Real Estate Agreements, one between Attala and Entergy Mississippi, and the other between Perryville and Entergy Louisiana IRP Integrated Resource Planning IRS Internal Revenue Service JPMVEC J.P. Morgan Ventures Energy Corporation.In September 2008, BE Louisiana LLC was merged into JPMVEC. kWh Kilowatt-hour(s) as applicable LDEQ Louisiana Department of Environmental Quality LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001. LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan 3 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q ABBREVIATION OR ACRONYM DEFINITION Madison Unit 3 A 600-MW solid-fuel generating unit at Cleco Power’s plant site in Boyce, Louisiana that commenced commercial operation on February 12, 2010.Prior to June 11, 2010, Madison Unit 3 was known as Rodemacher Unit 3. Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation MMBtu Million British thermal units Moody’s Moody’s Investors Service MW Megawatt(s) as applicable NERC North American Electric Reliability Corporation OCI Other Comprehensive Income Oxbow Oxbow Lignite Company, LLC, 50% owned by Cleco Power and 50% owned by SWEPCO PCAOB Public Company Accounting Oversight Board PCB Polychlorinated biphenyl Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation. PPACA Patient Protection and Affordable Care Act (HR 3590) Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. SPP Southwest Power Pool Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. Teche Teche Electric Cooperative, Inc. VaR Value-at-risk VIE Variable Interest Entity 4 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Combined Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Combined Quarterly Report are forward-looking statements, including, without limitation, statements regarding Madison Unit 3; JPMVEC’s performance under the Evangeline 2010 Tolling Agreement; future capital expenditures; projections, including with respect to base revenue; business strategies; goals, beliefs, plans and objectives; market developments; development and operation of facilities; the Registrants’ election under a recently enacted pension funding relief law; expansion of service to a current customer and service to new customers; future environmental regulations and remediation liabilities; and the anticipated outcome of various regulatory and legal proceedings.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs; cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; decreased customer load; environmental incidents; environmental compliance costs; or power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to operate and maintain, within its projected costs, any self-build projects identified in future IRP and RFP processes and its participation in any government grants; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, recovery of storm restoration costs, the frequency and timing of rate increases or decreases, the results of periodic NERC audits and fuel audits, the formation of ICTs, and the compliance with the ERO reliability standards for bulk power systems by Cleco Power, Acadia, and Evangeline; § Financial or regulatory accounting principles or policies imposed by FASB, the SEC, the PCAOB, FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for utility bills, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § The current global and U.S. economic environment; § Credit ratings of Cleco Corporation and Cleco Power; § Ability to remain in compliance with debt covenants; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § The availability and use of alternative sources of energy and technologies; § Impact of the imposition of energy efficiency requirements or of increased conservation efforts of customers; § Reliability of Madison Unit 3 during its first year of commercial operations; § Acts of terrorism or other man-made disasters; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § Uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects, including the joint project to upgrade the Acadiana Load Pocket transmission system, Entergy Louisiana’s acquisition of Acadia Unit 2, the Teche Blackstart unit project, and the AMI project; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims, and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, or regulating policies; 5 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q § The impact of current or future environmental laws and regulations, including those related to greenhouse gases and energy efficiency, which could limit, or terminate, the operation of certain generating units, increase costs, reduce customer demand for electricity or otherwise materially adversely impact the Registrants’ financial condition or results of operations; § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations; and § Ability of the Dolet Hills lignite reserve to provide sufficient fuel to the Dolet Hills Power Station until at least 2026. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in the Registrants’ Combined Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010, and the Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2009.All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalf are expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 6 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2009.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 7 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) Operating revenue Electric operations $ $ Tolling operations - Other operations Affiliate revenue Total operating revenue Operating expenses Fuel used for electric generation Power purchased for utility customers Other operations Maintenance Depreciation Taxes other than income taxes Gain on sales of assets ) - Total operating expenses Operating income Interest income 80 Allowance for other funds used during construction Equity loss from investees ) ) Other income Other expense ) ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount, net of capitalized interest Allowance for borrowed funds used during construction ) ) Total interest charges Income before income taxes Federal and state income tax expense Net income Preferred dividends requirements, net of tax 12 12 Net income applicable to common stock $ $ Average shares of common stock outstanding Basic Diluted Basic earnings per share Net income applicable to common stock $ $ Diluted earnings per share Net income applicable to common stock $ $ Cash dividends declared per share of common stock $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, (THOUSANDS) Net income $ $ Other comprehensive income, net of tax: Amortization of post-retirement benefit net (loss) income (net of tax benefit of $6 in 2010 and $14 in 2009) (9 ) 1 Cash flow hedges: Net derivatives loss on interest rate swap arising during the period (net of tax benefit of $23 in 2010) ) - Reclassification of interest expense on interest rate swap (net of tax expense of $76 in 2010) - Reclassification of interest expense on treasury rate lock (net of tax benefit of $16 in 2010) ) - Total other comprehensive income, net of tax 49 1 Comprehensive income, net of tax $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 9 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) Operating revenue Electric operations $ $ Tolling operations - Other operations Affiliate revenue Total operating revenue Operating expenses Fuel used for electric generation Power purchased for utility customers Other operations Maintenance Depreciation Taxes other than income taxes Gain on sales of assets ) - Total operating expenses Operating income Interest income Allowance for other funds used during construction Equity income (loss) from investees ) Gain on toll settlement - Other income Other expense ) ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount, net of capitalized interest Allowance for borrowed funds used during construction ) ) Total interest charges Income before income taxes Federal and state income tax expense Net income Preferred dividends requirements, net of tax 23 23 Net income applicable to common stock $ $ Average shares of common stock outstanding Basic Diluted Basic earnings per share Net income applicable to common stock $ $ Diluted earnings per share Net income applicable to common stock $ $ Cash dividends declared per share of common stock $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 10 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) Net income $ $ Other comprehensive (loss) income, net of tax: Amortization of post-retirement benefit net (loss) income (net of tax benefit of $12 in 2010 and $27 in 2009) ) 3 Cash flow hedges: Net derivatives loss on interest rate swap arising during the period (net of tax benefit of $131 in 2010) ) - Reclassification of interest expense on interest rate swap (net of tax expense of $153 in 2010) - Reclassification of interest expense on treasury rate lock (net of tax benefit of $32 in 2010) ) - Total other comprehensive (loss) income, net of tax ) 3 Comprehensive income, net of tax $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 11 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (THOUSANDS) AT JUNE 30, 2010 AT DECEMBER 31, 2009 Assets Current assets Cash and cash equivalents $ $ Restricted cash Customer accounts receivable (less allowance for doubtful accounts of $573 in 2010 and $1,173 in 2009) Accounts receivable – affiliate Other accounts receivable (less allowance for doubtful accounts of $1,211 in 2010 and $0 in 2009) Taxes receivable - Unbilled revenue Fuel inventory, at average cost Material and supplies inventory, at average cost Risk management assets, net Accumulated deferred federal and state income taxes, net Accumulated deferred fuel Cash surrender value of company-/trust-owned life insurance policies Prepayments Regulatory assets – other Other current assets Total current assets Property, plant and equipment Property, plant and equipment Accumulated depreciation ) ) Net property, plant and equipment Construction work in progress Total property, plant and equipment, net Equity investment in investees Prepayments Restricted cash, less current portion Regulatory assets and liabilities – deferred taxes, net Regulatory assets – other Net investment in direct financing lease - Intangible asset Other deferred charges Total assets $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 12 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT JUNE 30, 2010 AT DECEMBER 31, 2009 Liabilities and shareholders’ equity Liabilities Current liabilities Short-term debt $ $ - Long-term debt due within one year Accounts payable Retainage Accounts payable – affiliate 1 Customer deposits Taxes accrued - Interest accrued Risk management liability, net Regulatory liabilities – other Deferred compensation Other current liabilities Total current liabilities Deferred credits Accumulated deferred federal and state income taxes, net Accumulated deferred investment tax credits Postretirement benefit obligations Regulatory liabilities – other Restricted storm reserve Uncertain tax positions Other deferred credits Total deferred credits Long-term debt, net Total liabilities Commitments and Contingencies (Note 10) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 10,288 shares at June 30, 2010 and December 31, 2009 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 60,466,200 and 60,277,462 shares and outstanding 60,450,481 and 60,259,368 shares at June 30, 2010 and December 31, 2009, respectively Premium on common stock Retained earnings Treasury stock, at cost, 15,719 and 18,094 shares at June 30, 2010 and December 31, 2009, respectively ) ) Accumulated other comprehensive loss ) ) Total common shareholders’ equity Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 13 CLECO CORPORATION CLECO POWER 20102ND QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (THOUSANDS) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Gain on forgiveness of debt ) - Provision for doubtful accounts 71 (Gain) loss from equity investments ) Unearned compensation expense Allowance for other funds used during construction ) ) Amortization of investment tax credits ) ) Net deferred income taxes ) Deferred fuel costs (Gain) loss on economic hedges ) Cash surrender value of company-/trust-owned life insurance ) Changes in assets and liabilities: Accounts receivable ) ) Accounts and notes receivable, affiliate ) Unbilled revenue ) ) Fuel, materials and supplies inventory ) ) Prepayments Accounts payable ) ) Accounts and notes payable, affiliate ) ) Customer deposits Long-term receivable - Post retirement benefit obligations ) ) Regulatory assets and liabilities, net ) Other deferred accounts ) Retainage payable ) Taxes accrued Interest accrued ) Risk management assets and liabilities, net ) Other operating ) ) Net cash provided by (used in) operating activities ) Investing activities Additions to property, plant and equipment ) ) Allowance for other funds used during construction Proceeds from sale of property, plant and equipment Cash from reconsolidation of VIEs - Equity investment in investees ) ) Premiums paid on company-/trust-owned life insurance ) ) Transfer of cash from restricted accounts Other investing 10 (2
